UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 19-7201


JULIO A. HUNSBERGER,

                   Plaintiff - Appellant,

             v.

RANDY BOBBY DURAN, sued in individual capacity official capacity; MARVIN
ENGLISH, sued in individual capacity official capacity; ROGER LOWE, sued in
individual capacity official capacity; RICK HUBBARD, sued in individual capacity
official capacity; ALTON EARGLE, sued in individual capacity official capacity;
ERVIN MAYE, sued in individual capacity official capacity; FRANK YOUNG,
sued in individual capacity official capacity; DONALD MYERS, sued in individual
capacity official capacity; ALAN WILSON, sued in individual capacity official
capacity; JOHN MCINTOSH, sued in individual capacity official capacity;
DONALD ZELENKA, sued in individual capacity official capacity; MELODY
JANE BROWN, sued in individual capacity official capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Anderson. Timothy M. Cain, District Judge. (8:18-cv-01813-TMC)


Submitted: November 19, 2019                            Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Julio A. Hunsberger, Appellant Pro Se. Russell W. Harter, Jr., CHAPMAN, HARTER &
HARTER, PA, Greenville, South Carolina; Michael Stephen Pauley, PAULEY LAW
FIRM, LLC, Lexington, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Julio A. Hunsberger appeals the district court’s order adopting the recommendation

of the magistrate judge and granting Defendants’ motions for judgment on the pleadings

and summary judgment in his 42 U.S.C. § 1983 (2012) civil action. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Hunsberger v. Duran, No. 8:18-cv-01813-TMC (D.S.C. July 23, 2019).

We deny Hunsberger’s motion to appoint counsel and dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3